Banke, Judge.
Following a bench trial, the defendants were found guilty of criminal damage to property in the second degree and were both given a 12-month probated sentence, conditioned on their paying restitution. On appeal, they allege that the evidence was insufficient to support the conviction.
The defendants were accused of slashing the vinyl seat cover on a booth in a nightclub where they were in attendance. A waitress testified for the state that she had observed the booth before the defendants sat down and that the seat had not been cut prior to that time. She also testified that the defendants were the only two persons to occupy the booth that evening and that while they were *160seated there she had an argument with one of them over whether his drink was in fact what he had ordered. She testified that she did not actually see either of them do the damage. The state also introduced photographs showing the appearance of the booth after it had been cut. The defendants denied that they had slashed the seats. Both were carrying knives when they were arrested outside the building. Held:
Submitted June 28, 1978
Decided September 11, 1978.
John L. Respess, Jr., for appellants.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald J. Stein, Assistant District Attorneys, for appellee.
In determining whether or not the evidence was sufficient to authorize a guilty verdict rendered by the trier of fact, we are bound to construe the evidence in the light most favorable to the state, with every presumption and inference being in favor of upholding the verdict. Wren v. State, 57 Ga. App. 641, 644 (196 SE 146) (1938); Green v. State, 123 Ga. App. 286, 287 (180 SE2d 564) (1971); Alexander v. State, 138 Ga. App. 618 (1) (226 SE2d 807) (1976). The trial judge apparently determined from the photographs that the seat could not have been cut by either of the two defendants without the other moving out of the way to allow him to do so. Under this view of the situation, the trial judge was authorized to conclude that the evidence excluded every reasonable hypothesis save that of the guilt of both defendants. See generally Samsell v. State, 222 Ga. 235, 238 (149 SE2d 367) (1966).

Judgment affirmed,


Deen, P. J., and Smith, J., concur.